Citation Nr: 0123520	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  00-11 384	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for an acquired 
psychiatric disorder.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a left eye 
disorder.  




REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1959 to August 
1962.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision of the RO.  

In a decision promulgated in March 1993, the Board denied the 
veteran's reopened claim of service connection for an 
acquired psychiatric disorder.  

In July 1999, the Board determined that new and material 
evidence had not been submitted to reopen the claim of 
service connection for a left eye disorder.  

Before reaching the merits of the claim, the Board must 
address the jurisdictional question of whether new and 
material evidence has been submitted to reopen the claims of 
service connection for a left eye disorder and for and 
acquired psychiatric disorder.  




FINDINGS OF FACT

1.  In a decision promulgated in March 1993, the Board denied 
the veteran's reopened claim of service connection for an 
acquired psychiatric disorder.  

2.  In July 1999, the Board denied his application to reopen 
the claim of service connection for a left eye disorder.  

2.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claims 
has been associated with the claims file since the prior 
final decisions.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted for the 
purpose of reopening the claim of service connection for an 
acquired psychiatric disorder.  38 U.S.C.A. §§ 1110, 5108, 
7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.156(a), 3.303, 
20.1103 (2000).  

2.  New and material evidence has been submitted for the 
purpose of reopening the claim of service connection for a 
left eye disorder.  38 U.S.C.A. §§ 1110, 5108, 7104 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.156(a), 3.303, 20.1100 
(2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed into 
law. 

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective on 
November 9, 2000.

The Board has considered this new legislation with regard to 
the issues of whether new and material evidence has been 
submitted.  The Board finds, given the favorable action taken 
hereinbelow, that no further assistance in developing the 
facts pertinent to the developed issues is required at this 
time.  

In a decision promulgated in March 1993, the Board denied the 
veteran's reopened claim of service connection for an 
acquired psychiatric disorder.  

Additionally, in July 1999, the Board denied the veteran's 
efforts to reopen the claim of service connection for a left 
eye disorder.  

Except as provided in 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board, a claim upon the same factual basis 
may not be considered.  38 U.S.C.A. § 7104(b).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The Court summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issues at 
hand.  

The Board notes that recent VCAA regulatory amendments change 
38 C.F.R. § 3.156(a) to the extent that they now expressly 
define "new" and "material" evidence; however, the 
effective date of these specific changes is August 29, 2001.  
66 Fed. Reg. 45, 620, 45, 630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.156(a)).  

Thus, the new regulations only apply prospectively to claims 
filed on or after August 29, 2001.  Because the veteran's 
claims were filed prior to August 29, 2001, the current 
appeal is decided under the more favorable old version of the 
regulations, as enumerated and analyzed above.  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The additional submitted evidence in an effort to reopen the 
claims of service connection includes VA and private medical 
evidence as well as statements and testimony of the veteran, 
and lay statements.  

With respect to the veteran's claim for service connection 
for a left eye disorder, of particular interest are lay 
statements from the veteran's mother and comrade from his 
active service.  These lay statements are offered to show 
that the veteran did, in fact, suffer an eye injury such as 
he described, during his active service.  The Board must 
point out that the credibility of evidence is presumed when 
considering whether to reopen a claim.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Thus, this information is new and material to the issue of 
whether the veteran sustained an eye injury in service.  

Also, the recent medical evidence has been submitted that 
shows that the veteran has been diagnosed with additional eye 
disorders.  This evidence is also new and material, in that 
it is neither cumulative nor redundant, and in that, either 
by itself, or in connection with the evidence previously 
assembled, it is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

With respect to the claim of service connection for an 
acquired psychiatric disorder, of particular interest is a 
January 2000 opinion from T. S. Gill, M.D., who noted that 
the veteran had stated that he had more anxiety due to his 
left eye condition.  Dr. Gill commented on this medical 
history provided by the veteran, and found that "there 
[might] be some truth in that."  

Additionally, an August 2000 opinion from J. Tolhurst, M.D., 
shows that, given the veteran's history of insubordinate and 
violent behavior during service, "one certainly [could] not 
rule out the possibility that [the veteran] [might] have been 
suffering from schizophrenia at the time of his military 
service."  

The above evidence is certainly new, as it was not of record 
at the time of the Board's July 1999 decision.  Furthermore, 
the evidence is clearly material as it is probative of 
whether the veteran's has a current mental illness disability 
that is a result of injury or disease incurred during his 
active service.  

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claims of service connection 
for a left eye disorder and an acquired psychiatric disorder.  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for an acquired psychiatric 
disorder, the appeal to this extent is allowed, subject to 
further action as discussed hereinbelow.

As new and material evidence has been received to reopen the 
claim of service connection for an acquired left eye 
disorder, the appeal to this extent is allowed, subject to 
further action as discussed hereinbelow.  



REMAND

Until recently, where the Board determined that the claimant 
had submitted new and material evidence, the claim was 
reopened and a determination was to be made as to whether, 
based upon all of the evidence of record in support of the 
claim, the claim as reopened was well grounded pursuant to 
38 U.S.C.A. § 5107(a).  See Elkins v. West, 12 Vet. App. 209 
(1999) (en banc).  

As noted hereinabove, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096, et seq, was signed into law.  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  

Regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.

Specifically, the Board has attempted to assist the RO by 
highlighting significant development action that needs to be 
accomplished prior to further appellate consideration.  

First, the address the RO currently has on file for the 
veteran appears to be incomplete, in that no apartment number 
is on file, and that his street name appears with alternate 
spellings, resulting in returned mail from the US Postal 
Service.  The Board refers the RO to the veteran's February 
2000 claim for his complete address.  

Next, the veteran has referenced additional medical evidence 
which may not be of record.  Specifically, the veteran noted 
during his August 2000 hearing in front of the local hearing 
officer at the RO, that he had an upcoming VA medical 
appointment on August 24, 2000.  Thus, all recent VA 
treatment records not already associated with the veteran's 
claims file should be obtained by the RO.  Costantino v. 
West, 12 Vet. App. 517 (1999) (VA hearing officer has a 
regulatory duty under 38 C.F.R. § 3.103(c)(2) to suggest the 
submission of evidence which the claimant may have overlooked 
and which may be to his advantage); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Additionally, the veteran has also stated that a Dr. Griffen 
had provided him with a nexus statement between a current 
disorder and service.  Thus, the veteran should be asked to 
provide the names and addresses of all facilities where he 
has received treatment for the left eye and any mental 
illness disability since service.  

The veteran has also noted that he is in receipt of Social 
Security Administration benefits.  Therefore, the RO should 
make attempts to obtain any Social Security Administration 
claim records not already associated with the claims file, as 
well as the medical evidence used in deciding any claim.  See 
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990); see also Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

Finally, the veteran has testified that he was treated a 
specific military hospital subsequent to his alleged in-
service eye injury, and that these records do not appear to 
be associated with his claims file.  Thus, the RO should ask 
the veteran to provide all pertinent information necessary to 
conduct a search of any records that may exist from that 
facility, and should request, through official channels, that 
a search of that facility's records, pertinent to the 
veteran, be undertaken.  

The veteran in this regard should be asked to submit 
competent evidence to support his claims of service 
connection.  

Furthermore, the veteran has not been afforded a VA medical 
examination with regard to any of his service connection 
claims.  

In light of the foregoing, the Board is REMANDING the case to 
the RO for the following actions:

1.  First, noting the veteran's address 
on his February 2000 claim, the RO should 
correct the veteran's address on file, 
and send all correspondence to this 
corrected address.  

2.  The RO should then take appropriate 
steps in order to obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  Next, the RO should take appropriate 
steps to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
the claimed left eye and mental illness 
disabilities since service.  In 
particular, he should be instructed to 
submit competent evidence to support his 
assertions that he is suffering from 
current disabilities due to disease or 
injury that was incurred in or aggravated 
by service.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

4.  The RO should also attempt to obtain, 
through official channels, any medical 
records pertaining to the veteran from 
the military hospital where he alleged 
treatment during service, as noted in his 
local hearing transcript.  

5.  Then, the RO should schedule the 
veteran for VA examinations to determine 
the nature and likely etiology of his 
claimed left eye disorder and psychiatric 
condition.  All efforts made toward 
conducting the examinations should be 
documented in the claims folder.  All 
indicated tests must be conducted.  The 
claims folder and a copy of this REMAND 
must be made available to and reviewed by 
the examiners prior to the requested 
study.  Based on his/her review of the 
case, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran has a 
current left eye disability or acquired 
psychiatric disability due to disease or 
injury that was incurred in or aggravated 
by service.  A complete rationale for any 
opinion expressed must be provided.  The 
report of the examination should be 
associated with the veteran's claims 
folder.  

6.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

7.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claims.  If the benefit sought 
on appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109, 
112 (1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 


